PER CURIAM.
We dismiss this appeal of an amended final order determining stock ownership. “In determining whether an order is final, and thus, appealable, the appellate court must determine whether the order appealed constitutes an end to the judicial labor below.” Swan v. St. Thomas Univ., 592 So.2d 351, 352 (Fla. 3d DCA 1992), citing Miami-Dade Water & Sewer Auth. v. Metropolitan Dade County, 469 So.2d 813 (Fla. 3d DCA 1985), review denied, 482 So.2d 349 (Fla.1986). An order can only be appealed as final if it “adjudicates a distinct and severable cause of action, not interrelated with remaining claims pending in the trial court.” S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974). The order appealed from in this case is not distinct and severable from the claims which remain pending below; judicial labor has not come to an end.
Appeal dismissed.